Judgment affirmed. However, we do not condone the conduct of the prosecutor at the trial. No opinion.
Concur: Judges Scileppx, Bergan, Keating, Breitel and Jasen. Chief Judge Pule and Judge Burke dissent and vote to reverse on the ground that, in view of the conceded and unexplained injuries to defendant at the time of his arraignment, the evidence adduced at the Huntley hearing “ ‘ did not ’ as the court observed in People v. Leonti (18 N Y 2d 384, 389), “ ‘ as a matter of law, come up to the standard which the law requires in quantity and quality to warrant’ the finding” that the confession had been voluntarily given.